NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species B with FIG.2 and claims 6-10 and 18 (claims 16 and 20 generic) in the reply filed on 3/10/2022 is acknowledged.
Claims 1-5, 11-15, 17 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A and C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 6-8, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUHARA (US 20060082437 A1) in view of EICHENBLATT (US 10255737 B1).
Re claim 6. YUHARA discloses (abstract) an access control system (i.e. FIG.1) comprising:
a camera 101 comprising:
an image sensor 10 (i.e. camera unit implicitly includes image sensor/s to capture image of person’s face – facial, iris, etc.); [0075, 0081, 0263, 0273]
a storage medium 31 configured to store a biometric identifier; [0266]
an authentication module 33 configured to compare the optical image with the biometric identifier, the authentication module configured to generate an authentication signal (i.e. confirmation of biometric data matching) when the optical image is authenticated (i.e. processing the user identification information to judge whether or not the person is identical to the registered user having permission to utilize the automotive vehicle by verifying whether or not the biometric information obtained from the camera unit 10 or obtained from the IC card through the reading means 20 is the same as the biometric information stored in the memory unit 31 – processing functions require signals to be generated for methods in FIG.10 to operate properly for instance); and [0266]
an access control device (door lock controlling apparatus 2).
YUHARA further teaches [0362, 0493] the system is capable of being adapted to for dwelling door access control.
However, YUHARA fails to explicitly disclose:
		a camera comprising:
a communication module configured to wirelessly transmit the authentication signal using a short-range communication; and
an access control device comprising:
a communication module configured to receive the authentication signal using the short-range communication; and
a lock actuator operatively connected to the communication module, the lock actuator configured to lock or unlock a mechanical or electronic lock when the communication module receives the authentication signal.
One of ordinary skill in the art understands that using wireless communication for control signals between devices, such as remote locks/doors and remote controls are well-known and developed.
EICHENBLATT teaches (abstract) in a similar field of invention of door access control, a door lock and security system (FIG.1) which operates similarly in function and purpose to the that of YUHARA, with additionally using wireless communication among different devices, such as remote control of door lock control 4 for controlling door lock remotely using another device belonging to a person needing to control door functions.  EICHENBLATT further teaches (FIG.1) (c.3, ll.31-52) a communication module (i.e. transceiver 13 in conjunction with a camera 9 which each include transceivers or can be recombined) configured to wirelessly transmit the authentication signal (i.e. wireless communication possible remotely with other device(s) for authentication purposes within an enclosure – FIG.1) using a short-range communication (i.e. Bluetooth, Wi-Fi, etc. – c.5, ll.56-67) and an access control device (i.e. door locking mechanism 5 – FIG.4) with a communication module (transceiver 13 – FIG.4) configured to receive the authentication signal using the short-range communication (i.e. Bluetooth, Wi-Fi, etc. – c.5, ll.56-67) and a lock actuator (i.e. door locking mechanism 5 implicitly includes an actuator to move deadbolt 18 – FIG.4) operatively connected to the communication module (FIG.4), the lock actuator configured to lock or unlock a mechanical (i.e. deadbolt 18 – c.3, ll.60-62) or electronic lock when the communication module receives the authentication signal (i.e. given that the 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try adding the communication module(s) and lock actuator to the system of YUHARA as taught by EICHENBLATT in order to obtain an access control system which operates properly by communicating wirelessly among devices so that the individual components (i.e. camera, control device, lock, remote control devices etc.) can be moved around or modified in location as needed.
Re claim 7. However, YUHARA as modified by EICHENBLATT fails to explicitly disclose:
the access control system of claim 6, wherein the authentication module is configured to add at least one biometric identifier to the storage medium.
YUHARA discloses [0266] a biometric information registering unit 32 is capable of registering biometric identification to storage medium (memory unit 31).
One of ordinary skill in the art would understand that what registering or adding biometric information as claimed, could be performed by any unit capable of processing biometric information if such unit is directly communicating with a storing means as used by YUHARA.
Official notice is taken that an authentication module as claimed, could further include a biometric information registering means 32 as taught by YUHARA, which provides the function of registering/adding at least one type of biometric identifier to the storage medium for the purpose of registering new authorized users when needed.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the system of YUHARA by configuring authentication module with the capability to add biometric identifiers for new users in order to allow the system to be updated.

Re claim 16. YUHARA as modified by EICHENBLATT discloses (as applied for claim 6 given the similarities of the claims) a method for operating an access control system comprising a camera and an access control device, the method comprising:
storing a biometric identifier in a storage medium, at least one of the camera, the access control device, and a local processing device comprising the storage medium;
capturing an optical image with an image sensor of the camera; and
comparing, in an authentication module, the optical image with the biometric identifier, at least one of the camera, the access control device, and the local processing device comprising the authentication module, wherein a lock actuator is configured to unlock a mechanical or electronic lock when the optical image matches the biometric identifier.
Re claim 18. YUHARA discloses (as for claim 1) the method of claim 16, wherein the camera comprises the storage medium and the authentication module.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUHARA (US 20060082437 A1) in view of EICHENBLATT (US 10255737 B1) further in view of YUAN et al. (US 20190340904 A1).
Re claim 9. However, YUHARA as modified by EICHENBLATT fails to explicitly disclose:
the access control system of claim 6, further comprising a detection sensor operably connected to the image sensor, the detection sensor configured to initiate the capturing of the optical image when a door status event is detected.
YUAN teaches (abstract) in a similar field of invention (FIG.1-4) wherein an access control system [0067] includes a camera 15 operating with a (motion) detection sensor 151 configured to detect object motion in the field of view of a camera, such camera used to capture image data based on movement in front of door camera for the purpose of initiating capture of optical images by camera when an event is detected.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a detection sensor operating as taught by YUAN in order to properly capture optical images by camera due to a door event, such as when a person approaches a door, thereby improving security measures.
Re claim 10. However, YUHARA as modified by EICHENBLATT fails to explicitly disclose:
the access control system of claim 6, wherein the camera is located, at least partially, within a peephole of a door.
YUAN further teaches [0065-0066] camera 15 is located within a peephole 220 of a door (FIG.4) for the purpose of maintaining the aesthetic appearance of a door.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate camera within peephole as taught by YUAN in order to provide an aesthetically pleasing door.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over YUHARA (US 20060082437 A1) in view of EICHENBLATT (US 10255737 B1) further in view of FU et al. (US 10986717 B1).



EICHENBLATT further teaches (FIG.1) the ability for the access control system to operate across network with various devices, for similar purposes as YUHARA.
However, YUHARA as modified by EICHENBLATT fails to explicitly disclose:
wherein the network is configured to generate a wandering intruder identifier when a pattern of repeated uses and/or failures is recognized.
FU teaches (abstract) in a similar field of invention of secure access control systems with security cameras, the concept of using a network (FIG.3) configured to generate an wandering intruder/criminal identification by way of analyzing/recognizing motion patterns (i.e. repeated attempts to use multiple doors or windows) for the purpose of alerting authorities for instance (c.28, ll.27-67).
(127) In some embodiments, the smart security light 100 may be configured to perform smart visitor categorization. In one example, the video data may be analyzed to perform facial recognition. Face data of visitors may be stored and/or uploaded to remote storage such as the cloud service 210. Repeated visitors may be recognized (e.g., friends, family, domestic workers, etc.) and the status of the security responses may be adjusted in response to the recognized visitors. In another example, the authorities 214 and/or the central monitoring service 212 may store facial data for suspicious persons (e.g., a most wanted list, known burglars, local sex offenders, etc.) in the database 218. The smart security light 100 may be configured to compare the faces detected in the video data with the face data stored in the database 218. If the detected faces in the video data match the face data for a suspicious person in the database 218, one or more security responses may be performed and/or communication with one or more of the contacts may be initiated. For example, when a violent criminal is recognized, the authorities 214 may be contacted immediately.

(128) In some embodiments, the smart security light 100 may perform behavioral analysis to perform smart visitor categorization. For example, face data may not be available and/or the face of the visitor may be obscured in the video data (e.g., a burglar wearing a ski mask). The smart security light 100 may perform an analysis of the behavior of the visitor to determine a type of behavior to categorize the visitor. Analyzing the behavior may comprise comparing sequences of motion patterns and/or movements by a visitor, developing a behavior profile (e.g., learning the actions a person takes when attempting to break into a home to use as a template for identifying a sequence of motions that may indicate a break and enter event), monitoring the timings of various actions, analyzing the reactions of a visitor to various security responses (e.g., if they run making inferences based on other sensor data (e.g., IR data, audio data, etc.), etc. In an example, if the visitor is holding a package, knocks on the door, puts the package in the package deposit 230 and leaves, the behavior of the visitor may indicate a delivery person. In another example, if the visitor approaches multiple doors and/or windows, the behavior of the visitor may indicate a burglar. In yet another example, if the visitor knocks on the door, waves at the camera and states the name of the homeowner 252, the behavior of the visitor may indicate a friend or neighbor.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the network to generate an intruder alert as taught by FU in order to provide improved security against intruders.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/16/2022